Citation Nr: 0903487	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
idiopathic cardiomyopathy and renal insufficiency.

4.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

5.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He also had a period of reserve service.  Active duty 
for training was ordered from May 13, 1989 to May 27, 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2007, the veteran withdrew his prior request for a 
hearing.


FINDINGS OF FACT

1.  A left knee disorder was not manifest during service and 
is not related to the veteran's active service.

2.  Residuals of a head injury were not manifest during 
service and are not related to the veteran's active service.

3.  In an October 2002 decision, the RO denied the veteran's 
claim of entitlement to service connection for idiopathic 
cardiomyopathy and renal insufficiency.  The veteran did not 
initiate an appeal of this decision.

4.  The evidence received since the October 2002 denial of 
service connection for idiopathic cardiomyopathy and renal 
insufficiency is cumulative or redundant of evidence 
previously of record, and does not relate to an unestablished 
fact necessary to substantiate the claim.

5.  The veteran's PTSD is characterized by normal speech and 
thought processes, no inappropriate behavior, no history of 
violence, maintenance of normal personal hygiene, 
orientation, and no evidence of severe memory loss.

6.  The veteran does not demonstrate total occupational and 
social impairment due to his PTSD.

7.  The veteran's PTSD, rated 70 percent disabling, is his 
only service-connected disability.

8.  The veteran's PTSD does not preclude substantially 
gainful employment consistent with his education and previous 
work experience.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Evidence submitted since the October 2002 RO decision, 
which denied service connection for idiopathic cardiomyopathy 
and renal insufficiency, is not new and material; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

4.  The criteria for an evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a service-connection claim.  He was also told 
what constituted new and material evidence to reopen his 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

A letter dated in April 2004 told the veteran what the 
evidence needed to show in order to substantiate his claim 
for entitlement to TDIU.

A letter dated in February 2005 informed the veteran of the 
reason for the previous denial of his new and material claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was also 
informed of what the evidence needed to show in order to 
substantiate a claim for an increased evaluation.

A letter dated in June 2008 provided notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
addition, this letter told the veteran the specific criteria 
related to his PTSD claim and how VA determined the 
evaluation assigned to a disability.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  With regard to his service 
connection claims, the veteran has not been afforded an 
examination on those issues.  However, a review of the 
veteran's service records contains no evidence of a left knee 
or head injury.  In addition, the veteran has provided no 
information regarding the etiology of these disorders.  
Furthermore, there is no current evidence showing treatment 
for residuals of a head injury.  Therefore, it is not 
necessary for VA to schedule the veteran for examinations on 
these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The PTSD examination afforded to the veteran is adequate.  
The veteran was afforded such examinations in September 2004, 
September 2007, and December 2007.  They were performed by a 
medical professional, who obtained history from the veteran, 
reviewed the claims file, and provided conclusions based on 
the evidence of record.  Nieves-Rodriguez v. Peake, No. 06-
3012 (Vet. App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  Service Connection Claims

The veteran has contended that he has a left knee disorder 
and residuals of a head injury that are due to his service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service records show that, upon separation in 
August 1971, the veteran's lower extremities and head were 
normal.  No defects or diagnoses were noted.  A May 1987 
report of medical history shows the veteran denied a history 
of a trick or locked knee or a head injury.  When examined at 
that time, his lower extremities and head were normal.

A March 1997 VA record shows the veteran injured his left 
knee.  The provisional diagnosis was torn cartilage of the 
left knee.

Based on a review of the record, the Board finds that service 
connection is not warranted for a left knee disorder or 
residuals of a head injury.  While there is evidence of post-
service treatment for the left knee, the service records 
contain no evidence of treatment for the left knee or a head 
injury.  In addition, the veteran has not provided any 
information regarding the circumstances of these injuries.  
He has only stated that he contends they are related to his 
service.  Furthermore, when examined during service, the 
veteran's lower extremities and head were consistently 
normal, and he denied a history of injury to either the left 
knee or the head in May 1987.  As such, the Board finds that 
the evidence preponderates against these claims, and they 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  New and Material Claim

The veteran has submitted an application to reopen his claim 
of entitlement to service connection for idiopathic 
cardiomyopathy and renal insufficiency.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In an October 2002 decision, the RO declined to find that new 
and material evidence had be submitted to reopen the 
veteran's claim.  The veteran did not appeal this decision, 
and it became final.  The claim was previously denied by the 
RO in September 1997 for the same reason.  In a May 1991 
decision, the Board denied the veteran's claim of entitlement 
to service connection for dilated cardiomyopathy with 
secondary renal insufficiency.  The Board found that these 
disorders were demonstrated prior to and during the veteran's 
period of active duty for training in May 1989.  The 
disorders did not chronically increase in severity during 
this period of active duty for training.

The evidence of record prior to the October 2002 RO decision 
included the veteran's service records, showing treatment in 
May 1989, during active duty for training, for shortness of 
breath.  Following evaluation and hospitalization, the 
veteran was diagnosed as having idiopathic dilated 
cardiomyopathy, possibly secondary to alcohol and renal 
insufficiency.  The Medical Board determined that the 
veteran's dilated cardiomyopathy and renal insufficiency 
existed prior to his period of active duty for training and 
were not aggravated during his active duty for training.

A July 1990 private record shows the veteran was evaluated, 
and the physician was unable to find evidence of congestive 
heart failure, a previous myocardial infarction, or 
cardiomegaly.  The impression was questionable coronary 
artery disease with ischemic myocardiopathy, rule out 
alcoholic myocardiopathy, history of congestive heart 
failure, and history of hypertension, with mild optic fundi 
changes.

In November 1990, the veteran provided testimony at the RO 
consistent with his previous contentions.

A March 1997 report of an echocardiogram shows the veteran 
had left heart enlargement, severe left ventricular systolic 
dysfunction with segmental wall motion abnormality, mild 
mitral regurgitation, and mild aortic regurgitation.

Added to the claims file following the October 2002 RO 
decision are duplicate copies of documents regarding the 
veteran's service and separation from service in 1989.  In 
addition, a physician from Walter Reed Army Medical Center 
indicated in a September 1989 written statement that the 
veteran was hospitalized at that facility from May to June 
1989.  He was under the impression the veteran was on active 
duty at that time.

Based on the record, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim.  
Specifically, the only new evidence shows the veteran was 
hospitalized in May and June 1989.  That is a fact already 
contained in numerous other documents previously associated 
with the claims file.  The reason for the previous denial was 
that the veteran's disorders existed prior to his active duty 
for training and were not aggravated there in.  The veteran 
has submitted no additional evidence related to this 
determination.  As stated above, the only new evidence 
regarding this issue, added to the claims file since October 
2002, is the statement from the hospital physician.  This is 
not sufficient to reopen the veteran's claim.



III.  PTSD and TDIU

In September 2004, the veteran underwent VA examination.  He 
was single and lived with his mother.  He had been unemployed 
since 1989.  He previously worked as an auto mechanic.  While 
on the job, he was somewhat anxious, nervous, and depressed.  
He stated it was difficult to work due to his depression and 
his problems related to his heart.

The veteran indicated that he had few friends and could not 
sleep well.  He usually stayed at home.  Presently, he 
complained of poor sleep, with frequent waking and 
nightmares.  The nightmares were at least twenty times per 
month.  Usually, he woke up and could not fall back asleep.  
He had recurrent thoughts about Vietnam and felt very 
depressed at times.

On examination, the veteran's mood was moderately depressed.  
He had sad facial expressions and was jittery during the 
interview.  He had mild to moderate psychomotor retardation.  
At times, he appeared to be suspicious and thought people 
were talking about him.  He felt paranoid and could not trust 
people.  His affect was somewhat constricted.  There was no 
evidence of looseness of associations, and the affect was 
appropriate.  The veteran had no auditory or visual 
hallucinations and was not considered suicidal or assaultive.  
He was alert and oriented, and his insight and judgment were 
adequate.  The diagnosis was PTSD.  The Global Assessment of 
Functioning (GAF) score was 70.

VA outpatient records dated in 2004 and 2005 show the veteran 
participated in group therapy for stress and PTSD.

An August 2004 VA outpatient record shows the veteran had 
dreams about Vietnam several times per week.  He lived with 
his mother and niece.  He sits around the house, listens to 
music, and takes care of his mother.  On examination, the 
veteran was unkempt in appearance, calm, and cooperative.  
His speech was coherent, relevant, and spontaneous.  He 
admitted to hearing a bomb explode and states he cannot stand 
having anyone behind him.  His mood was anxious and 
depressed.  He admitted to problems with anger and 
irritability.  Insight and judgment were impaired.  He denied 
suicidal or homicidal thoughts.  Cognition was intact.  The 
diagnosis was depression, not otherwise specified, with PTSD 
symptoms.  The GAF score was 65.

A November 2004 VA outpatient record shows the veteran's 
memory was intact.  His thought processes were goal directed 
and logical.

A March 2005 VA outpatient record shows the veteran had 
occasional nightmares and heard screaming and hollering at 
night.  He was neatly dressed and cooperative.  He had normal 
speech and no psychomotor agitation or retardation.  He 
described some paranoia.  Thought process was goal directed.  
His mood was euthymic, and his affect was congruent with his 
mood.  Concentration was normal.  He admitted a decreased 
energy level and lack of interest.  He denied suicidal and 
homicidal ideas.  The veteran was alert and oriented.  
Insight and judgment were fair, and cognition was intact.  
The diagnosis was PTSD, and the GAF score was 60.

A July 2005 VA record shows the veteran lived with his mother 
and socialized with family and friends.  He played cards, 
watched television, and listened to the radio.  He was 
casually dressed, calm, and cooperative.  Speech was 
coherent, relevant, and normal.  He admitted to auditory 
hallucinations.  He had nightmares, but the frequency had 
decreased.  Mood was euthymic with congruent affect.

An October 2006 VA record shows a GAF score of 50.

A March 2007 VA treatment record shows the veteran continued 
to live with his mother.  He did not go out very much.  He 
watched television and avoided war news.  He had a female he 
spoke to but had no steady relationship with.  Symptoms were 
similar to previous records.  The GAF score was 55.

In September 2007, the veteran underwent VA examination.  His 
claims file was reviewed.  He lived with his mother.  He was 
never married but had nine children.  Because of his PTSD, he 
did not have good contact with his family and saw his 
children only occasionally.  The veteran stopped working in 
1989.  The veteran stayed home most of the time.  
Occasionally, he had two friends that he visited.

The veteran had poor sleep with nightmares.  He reported 
flashbacks.  His mood was somewhat irritable.  On 
examination, he was moderately depressed and anxious, but he 
communicated well.  He was not suicidal or assaultive.  His 
affect was appropriate.  He was dressed appropriately and 
oriented.  Judgment and insight were fair.  Memory has been 
mildly impaired for recent events.  The diagnosis was PTSD 
with chronic depression.  The GAF score was 60.

In a December 2007 addendum, a VA examiner thoroughly 
reviewed the claims file and interviewed the veteran.  He 
lived with his mother and played cards with a few friends.  
He liked to work on cars.  He had no suicide attempts or 
history of violence.  On examination, the veteran was 
casually dressed with dishevelled clothes.  Speech was 
unremarkable, and his attitude was cooperative.  Affect was 
constricted, and mood was good.  Attention and orientation 
were intact.  Thought process and content were unremarkable.  
He had no delusions.  The veteran understood the outcome of 
his behavior and partially understood that he had a problem.  
He had sleep impairment and no hallucinations.  He had no 
inappropriate behavior.  He had no panic attacks but did 
report homicidal thoughts with no plan or intent.  There were 
no suicidal thoughts.  He was able to maintain minimal 
personal hygiene.  The veteran avoided crowds when shopping 
and reported that his heart problem interfered with many 
activities.

Memory was mildly impaired.  He re-experienced events, 
avoided stimuli, and had increased arousal.  His usual 
occupation was a mechanic, and he was not currently employed.  
He indicated that his heart condition was the reason for his 
unemployment.  He did not contend that his unemployment was 
due to his mental disorder.  The diagnosis was PTSD, and the 
GAF score was 50.  The examiner indicated that it was not 
believed that the veteran's PTSD symptoms prevented him from 
being able to work.  He did not contend that it kept him from 
working, and PTSD had a moderate impact on his ability to 
work.  The examiner opined that there was not total 
occupational and social impairment due to PTSD.



PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  In the 
process of evaluating a mental disorder, VA is required to 
consider a number of pertinent factors, such as the 
frequency, severity, and duration of a veteran's psychiatric 
symptoms.  See 38 C.F.R. § 4.126.  After consideration of 
these factors, and based on all the evidence of record that 
bears on occupational and social impairment, VA must assign a 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV. See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

Based on a review of the evidence, the Board finds that an 
increase to a 100 percent evaluation is not warranted for the 
veteran's PTSD.  Specifically, the evidence shows the veteran 
does not demonstrate total occupational and social impairment 
due to his PTSD.  The veteran lives with his mother and niece 
and has reported he has two friends he plays cards with and 
sees occasionally.  While he reports very few other 
activities, this shows he does not demonstrate total social 
impairment.

Furthermore, the December 2007 VA examiner specifically 
opined that the veteran's PTSD symptoms did not interfere 
with his occupational and social functioning, and he did not 
demonstrate total occupational and social impairment due to 
his PTSD.  The veteran has clearly demonstrated symptoms of 
sleep disturbance, intrusive thoughts, flashbacks, 
nightmares, avoidance, diminished interest, restriction in 
range of affect, hypervigilance, anxiety, and depression.  He 
also endorsed some auditory hallucinations and occasionally 
looked dishevelled.  He has reported a poor relationship with 
his nine children.  However, he was oriented and had only 
mild memory problems.  He consistently denied any suicidal 
ideation.  While he had occasional thoughts of violence, he 
had no history of actual violence.  Speech and thought 
processes were normal.  He demonstrated no inappropriate 
behavior.

The veteran has been assigned GAF scores between 50 and 70.  
GAF scores of 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51-60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  GAF scores of 61-70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The Board finds that these GAF 
scores are consistent with the veteran's treatment records 
and with the 70 percent rating currently assigned.  None of 
the GAF scores suggest total occupational and social 
impairment.

Therefore, the Board concludes that an increase to a 100 
percent evaluation is not warranted under Diagnostic Code 
9411.  The veteran's claim is denied.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the veteran denies ever having been hospitalized for his 
PTSD.  In addition, the veteran stated during his December 
2007 VA examination that his unemployment was due to his 
heart disorder.  He did not contend that his unemployment is 
due to his PTSD.  The veteran did indicate during his 
September 2004 VA examination that he was sometimes anxious, 
nervous, and depressed while at work.  He stated it was 
difficult to work due to his depression and his heart 
problem.  Nevertheless, the difficulty the veteran indicates 
he experienced at work is contemplated in the 70 percent 
rating that is assigned.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The veteran is in receipt of service connection for PTSD, 
with an evaluation of 70 percent.  He is not service 
connected for any other disabilities.  The Board determined 
above that the veteran's PTSD does not warrant a 100 percent 
schedular rating.  However, we now must determine whether the 
veteran's PTSD precludes him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.

At issue is whether the veteran's PTSD, alone, precludes him 
from obtaining or maintaining substantially gainful 
employment.  With regard to this issue, the December 2007 VA 
examiner opined specifically that the veteran's PTSD symptoms 
did not prevent him from being able to work.  Even the 
veteran did not contend that his PTSD was the reason for his 
unemployment.  Instead, the examiner commented that the PTSD 
had a moderate impact on his ability to work.  While the 
veteran stated in September 2004 that it was difficult to 
work due to his depression and heart problem, his heart 
disorder is not a service-connected disability.  Non-service-
connected disabilities are not to be considered when 
determining whether entitlement to TDIU is warranted.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Therefore, the Board finds that that entitlement to TDIU is 
not warranted.


ORDER

Service connection for a left knee disorder is denied.

Service connection for residuals of a head injury is denied.

The application to reopen the claim of entitlement to service 
connection for idiopathic cardiomyopathy and renal 
insufficiency is denied.

An evaluation in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


